In this case appellee has filed a timely motion to dismiss the appeal for failure of appellant to comply with the rules with regard to filing brief. The facts, as set out in the sworn motion, are as follows:
The appeal was perfected December 17, 1907, and the transcript applied for and filed in this court on March 16, 1908. On November 5, 1908, the case was set down for submission in its regular order on November 19, 1908. No briefs were filed by appellant in the District Court, and none in this court until the day set for submission, November *Page 427 
19th. The motion to dismiss was filed in this court on November 17th, having been prepared by appellees' counsel on the 16th inst., and at that time appellee's counsel had not been furnished with a copy of appellant's brief, and had no knowledge that such brief would be filed. No answer was made to the motion and no excuse offered for failure to comply with the rule. The facts are substantially identical with those in the case of Niday v. Cochran (106 S.W. 462), in which the appeal was dismissed on motion. The motion must be sustained and the appeal dismissed.
Dismissed.